Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of December 20, 2007 (the “Effective Date’) and is by and between Parkvale Financial Corporation (the “Corporation”), a Pennsylvania-chartered corporation, Parkvale Savings Bank (the “Bank”), a Pennsylvania-chartered savings bank and a wholly owned subsidiary of the Corporation, and Robert J. McCarthy, Jr. (the “Executive”). WITNESSETH WHEREAS, the Corporation and the Bank (collectively, the “Employers”) desire to retain the services of the Executive on the terms and conditions set forth herein and, for purpose of effecting the same, the Board of Directors of each of the Employers has approved this Agreement and authorized its execution and delivery on behalf of the Employers to the Executive; WHEREAS, the Executive has been with the Bank since December 1, 1984 and with the Corporation since its formation; is currently employed as the President and Chief Executive Officer and member of the Board of Directors of each of the Employers; is a highly experienced and knowledgeable executive officer of the Employers; and is important and essential to the operation and development of the Employers; WHEREAS, the Bank and the Executive have previously entered into an employment agreement originally dated November 12, 1984 (with the Corporation becoming a party to it in January 1989) and amended and restated as of December15, 2005 (the “Prior Agreement”); WHEREAS, the Employers desire to amend and restate the Prior Agreement in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended, as well as certain other changes; WHEREAS, the Employers consider the establishment and maintenance of knowledgeable and vital management to be part of their overall corporate strategy and to be essential to protecting and enhancing the best interest of the Employers and their stockholders; and WHEREAS, the Employers consider the continued services of the Executive to be in the best interests of the Employers and they desire to induce the Executive to remain in their employ on an impartial and objective basis and without distraction or conflict of interest in the event of any attempt to obtain control of the Employers. AGREEMENT: NOW, THEREFORE, intending to be legally bound hereby and in consideration of the mutual covenants and agreements herein contained, the parties agree and contract as follows: 1 1. Employment.The Employers hereby employ the Executive, and the Executive hereby accepts such employment, on the terms and conditions set forth in this Agreement. 2. Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a) Base Salary.“Base Salary” shall have the meaning set forth in Section 5(a) hereof. (b) Cause. Termination of the Executive’s employment for “Cause” shall mean termination because (i) the Executive intentionally engages in dishonest conduct in connection with his performance of services for the Corporation or the Bank resulting in his conviction of a felony; (ii) the Executive is convicted of, or pleads guilty or nolo contendere to, a felony or any crime involving moral turpitude; (iii) the Executive willfully fails or refuses to perform his duties under this Agreement and fails to cure such breach within fifteen (15) days following written notice thereof from the Corporation or the Bank; (iv) the Executive breaches his fiduciary duties to the Corporation or the Bank for personal profit; or (v) the Executive willfully breaches or violates any law, rule or regulation (other than traffic violations or similar offenses), or final cease and desist order in connection with his performance of services for the Corporation or the Bank, and fails to cure such breach or violation within fifteen (15) days following written notice thereof from the Corporation or the Bank.For purposes of this section, no act or failure to act on the part of the Executive shall be considered “willful” unless it is done, or omitted to be done, by the Executive in bad faith or without reasonable belief that the Executives action or omission was in the best interests of the Corporation or the Bank.Any act, or failure to act, based upon authority given pursuant to a resolution duly adopted by the Boards or based upon the written advice of counsel for the Corporation or the Bank shall be conclusively presumed to be done, or omitted to be done, by the Executive in good faith and in the best interests of the Corporation or the Bank.Notwithstanding the foregoing, the Executive shall not be deemed to have been terminated for Cause without (i) reasonable written notice to the Executive setting forth the reasons for the Employers’ intention to terminate for Cause, (ii) an opportunity for the Executive, together with his counsel, to be heard before the Boards of Directorsof the Employers, and (iii) thereafter delivery to the Executive of a Notice of Termination from the Boards of Directors of the Employers finding that, in the good faith opinion of such Boards upon vote of at least 75% of the members of each Board, the Executive was guilty of conduct set forth above. (c) Change in Control.“Change in Control” shall mean a change in the ownership of the Corporation or the Bank, a change in the effective control of the Corporation or the Bank or a change in the ownership of a substantial portion of the assets of the Corporation or the Bank, in each case as provided under Section 409A of the Code and the regulations thereunder. (d) Code.“Code” shall mean the Internal Revenue Code of 1986, as amended. (e) Date of Termination.“Date of Termination” shall mean (i) if the Executive’s employment is terminated for Cause, the date on which the Notice of Termination is given, and (ii) if the Executive’s employment is terminated for any other reason, the date specified in the Notice of Termination. 2 (f) Disability.“Disability” shall mean the Executive: (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Employers. (g) FDIC.“FDIC” shall mean the Federal Deposit Insurance Corporation. (h) Good Reason.Termination by the Executive of the Executive’s employment for “Good Reason” shall mean termination by the Executive based upon the occurrence of any of the following events: (i) any material breach of this Agreement by the Employers, including without limitation any of the following: (A) a material diminution in the Executive’s base compensation, (B) a material diminution in the Executive’s authority, duties or responsibilities as prescribed in Section 2, or (C) any requirement that the Executive report to a corporate officer or employee of the Employers instead of reporting directly to the Boards of Directors of the Employers, or (ii) any material change in the geographic location at which the Executive must perform his services under this Agreement; provided, however, that prior to any termination of employment for Good Reason, the Executive must first provide written notice to the Employers within ninety (90) days of the initial existence of the condition, describing the existence of such condition, and the Employers shall thereafter have the right to remedy the condition within thirty (30) days of the date the Employers received the written notice from the Executive.If the Employers remedy the condition within such thirty (30) day cure period, then no Good Reason shall be deemed to exist with respect to such condition.If the Employers do not remedy the condition within such thirty (30) day cure period, then the Executive may deliver a Notice of Termination for Good Reason at any time within sixty (60) days following the expiration of such cure period. (i) IRS.“IRS” shall mean the Internal Revenue Service. (j) Notice of Termination.Any purported termination of the Executive’s employment by the Employers for any reason, including without limitation for Cause, Disability or Retirement, or by the Executive for any reason, including without limitation for Good Reason, shall be communicated by a written “Notice of Termination” to the other party hereto.For purposes of this Agreement, a “Notice of Termination” shall mean a dated notice which (i) indicates the specific termination provision in this Agreement relied upon, (ii) sets forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of the Executive’s employment under the provision so indicated, (iii) specifies a Date of Termination, which shall be not less than thirty (30) nor more than ninety (90) days after such Notice of Termination is given, except in the case of the Employers’ termination of Executive’s employment for Cause, which shall be effective immediately; and (iv) is given in the manner specified in Section13 hereof. 3 (k) Parachute Payment. The term “Parachute Payment” has the meaning set forth in Section 280G of the Code and applicable Treasury regulations. (l) Retirement.“Retirement” shall mean voluntary termination by the Executive in accordance with the Employers’ retirement policies, including early retirement, generally applicable to their salaried employees. 3. Position and Duties.During the term of this Agreement, the Executive agrees to serve as the President and Chief Executive Officer and a member of the Board of Directors of each of the Employers and shall perform such managerial duties and responsibilities for the Employers as the Boards of Directors of the Employers may direct in accordance with the respective bylaws of the Employers, which duties and responsibilities shall be of substantially the same character as or equivalent character to those required by the Executive’s position on the Effective Date.Throughout the term of this Agreement, and except for illness, vacation periods and leaves of absence granted by the Employers (if any), the Executive shall devote all his business time, attention, skill and efforts to the faithful performance of his duties hereunder. 4. Term of Employment.
